Citation Nr: 1101033	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by 
a tumor in the bladder, to include as a result of herbicide 
exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the RO.  The 
Veteran perfected a timely appeal.  

This claim was previously before the Board in September 2008 and 
was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

With respect to the claim of service connection for a disability 
manifested by a tumor in the bladder, also claimed as result of 
herbicide exposure, the Board notes that the medical evidence of 
record shows that the Veteran underwent surgery in 1999 in order 
to have a bladder tumor removed.  A January 2000 pathology report 
shows that the papillary tumor was composed of transitional cells 
with little or no atypia lining papillary fronds 7-9 cell layers 
thick.  No mitotic figures, necrosis, or smooth muscle 
involvement were identified.  

The Veteran underwent a second surgery in 2006 in order to remove 
a bladder tumor.  A March 2006 VA urology outpatient note showed 
that with respect to pathology and diagnosis, it was noted that a 
bladder biopsy showed papillary exophytic transitional cell tumor 
of low malignant potential, no infiltrative tumor seen.  It was 
noted that this category corresponds approximately to the prior 
WHO grade I transitional cell carcinoma.  In this case, it is 
unclear from the March 2006 VA urology treatment record whether 
the Veteran was diagnosed with bladder cancer.

In addition, a January 2006 VA treatment record indicate that the 
Veteran was seen in the urology clinic with the notation cysto-
resident 5D and that the treatment was related to Agent Orange 
exposure.  The Board notes that the bladder cancer is not one of 
the diseases listed 38 C.F.R. § 3.309(e) as a presumptive 
condition.  However, under Combee, a Veteran who does not meet 
the requirements of 38 C.F.R. § 3.309 does not preclude him from 
establishing service connection by way of proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994).

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Given that the evidence of record seems to indicate that the 
Veteran may have a current disability, bladder cancer, and the 
record indicates, through a January 2006 VA treatment record, 
that the Veteran's disability may be associated with active 
service, and the record does not contain an etiology opinion, the 
Board finds that a VA examination is necessary to clarify the 
diagnosis and determine the etiology of any disability manifested 
by a tumor in the bladder, including bladder cancer, in order to 
fully and fairly adjudicate this claim.

In order to avoid future remand and ensure that the VA examiner 
has all contemporaneous medical information regarding the 
Veteran's current condition; the VA should obtain any outstanding 
records of medical treatment from the Durham VA Medical Center.  
The claims file contains various VA treatment records, which show 
treatment for the Veteran's bladder condition at the Durham VA 
Medical Center and which seem to indicate that the Veteran 
receives ongoing care at the Durham VA Medical Center.  The most 
recent record associated with the claims file is dated in 
November 2007.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
on remand, the RO must obtain all outstanding pertinent medical 
records from the Durham VA medical center, since November 2007, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records pertaining 
to the Veteran's evaluation and treatment at 
the Durham VA Medical Center, dating from 
November 2007.  The procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

2.  After completing the above development, 
to the extent possible, the Veteran should be 
scheduled for a VA examination, with an 
appropriate examiner, to determine the nature 
and etiology of any disorder of the bladder, 
including a malignant tumor, found to be 
present.  The Veteran's claims file and a 
copy of this Remand should be made available 
to the examiner prior to the examination, and 
he or she is requested to review the entire 
claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.

The examiner is asked to provide an opinion 
addressing the following questions:  

(a) Based on the evidence of record, can it 
be concluded with a reasonable degree of 
medical certainty, that the Veteran has 
developed a disorder of the bladder, to 
specifically include bladder cancer?  If so, 
please state the diagnosis or diagnoses.  In 
making this assessment, the examiner is asked 
to specifically review and comment on the 
March 2006 VA treatment record, which 
indicates that the Veteran's bladder biopsy 
showed a papillary exophytic transitional 
cell tumor of low malignancy potential, no 
infiltrative tumor seen and stated that this 
category corresponded approximately to the 
prior WHO grade I transitional cell 
carcinoma.  

(b) For any disorder of the bladder, to 
specifically include bladder cancer or any 
other diagnosis, found to be present or made 
on examination: (i) Is it more likely, less 
likely, or at least as likely as not that 
such disorder had its onset in service or is 
otherwise related to the Veteran's period of 
active military service? (ii) Is it more 
likely, less likely, or at least as likely as 
not that a malignant tumor of the bladder was 
manifested within one year after the 
Veteran's discharge from active duty in April 
1971? (iii) Is it more likely, less likely, 
or at least as likely as not that exposure to 
herbicides during the Veteran's period of 
active duty service, is the cause of or 
contributed to cause any currently diagnosed 
disorder of the bladder, to include bladder 
cancer?  (Note: The Veteran is presumed to 
have been exposed to herbicides when he was 
serving on active duty in Vietnam during the 
Vietnam Era).  

A complete rationale for any opinions 
should be provided.  The basis for any 
opinion expressed should be fully 
explained with a discussion of the 
pertinent evidence in the record and 
sound medical principles, which may be 
include the use of and reliance on any 
medical literature.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the issue of entitlement to service 
connection for a disability manifested by a 
tumor in the bladder, to include as a result 
of herbicide exposure, in light of all 
pertinent evidence and legal authority.  If 
the determination remains adverse, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, to include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond, before the case is 
returned to the Board (if otherwise 
appropriate).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


